COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:        Lloyd Gipson Carter v. The State of Texas

Appellate case number:      01-18-00116-CR

Trial court case number:    1488008

Trial court:                176th District Court of Harris County

       This Court’s April 12, 2018 Order had requested that both the presentence
investigation (“PSI”) report and the reporter’s record of the PSI sentencing hearing, held
on November 8, 2017, be filed in this Court by May 7, 2018. To date, only the PSI report
has been filed in a sealed supplemental clerk’s record on April 27, 2018, and again on
May 15, 2018.

       Accordingly, the Court ORDERS the court reporters, identified as Mary Ann
Rodriguez or Arlene Webb, to file the reporter’s record for the November 8, 2017 PSI
sentencing hearing or an info sheet within 10 days of the date of this Order. See TEX.
R. APP. P. 34.6(d).

       It is so ORDERED.


Judge’s signature: /s/ Evelyn Keyes
                    X Acting individually     Acting for the Court

Date: May 17, 2018